DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening bucket comprising a main structure comprising a collecting portion for the material to be screened and a receiving member in which the material which is subjected to sieving is collected and which has a discharge opening for the screened material, a plurality of rotating elements which are arranged in the region of the discharge opening, the rotating elements being supported in a removable manner on pairs of opposing bearing groups, the bearing groups comprising a bearing and a rotatable support, which is fixed to the bearing and to which an end of the rotating element is connected by a male/female connection which is formed by a receiving seat and by a coupling extension formed on the rotatable support and on the rotating element, respectively , or vice-versa, the receiving seat and the coupling extension being configured so that the coupling extension can be inserted/withdrawn from the receiving seat by a reciprocal movement towards/away in a transverse insertion . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655